If one citizen of a township can come in for a class to oppose the certifying of a township vote upon the ground of the irregularity of the election, there can be no reason why another   (478) citizen should not be allowed to maintain the regularity of the election, which is the only question in this case.
This is a branch of a case between the same parties at this term which is referred to for particulars.
There is no error. Let this be certified.
PER CURIAM.                                       Order affirmed.
Cited: Smith v. Wilmington, 98 N.C. 353; DeBerry v. Nicholson,102 N.C. 471; Jones v. Comrs., 107 N.C. 251; Barbee v. Comrs. of Wake,210 N.C. 719.